Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
For applicant’s benefit, portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, including disclosures that teach away from the claims. See MPEP 2141.02 VI.  
“The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art, including non-preferred embodiments. Merck & Co. v.Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005) See MPEP 2123.


Drawings
Figures 1A, 1B, 2A, 2B and 2C should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance. The drawings noted above are described as “typical” and represent subject matter previously sold on the market.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 20-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. The method is insufficiently enabled for the full scope of the claims which encompass any and all methods of reducing gain of a patch antenna by the mere provision of a parasitically coupled structure, which structure has no definite meaning within the scope of the claim, nor does the claim purport to set forth in what manner gain is reduced by the mere existence of a parasitically coupled structure would encompass any conductive element in the vicinity of the antenna.  Compliance with the enablement requirement of 35 U.S.C. § 112, ¶ 1, requires that the specification enable the full scope of every claim. Automotive Techs. Int’l, Inc. v BMW of N. Am., Inc., 501 F.3d 1274 (Fed. Cir. 2007). It is the specification and not the knowledge of one skilled in the art that must supply the novel aspects of an invention in order to constitute adequate enablement Automotive Techs. Int’l, Inc. v BMW of N. Am., Inc., 501 F.3d 1283, and the specification does not provide sufficient instructions to reduce the gain by the mere provision . 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In the claims, the use of “directors” in parentheses is confusing since it is subsequently used in the remaining portions of the claims as opposed to the “elements.”  It is unclear whether “elements” is some broader interpretation or is equivalent to “director.”
In claim 1, “batch” antenna should be “patch antenna”.  The language “the upper surface” lacks a proper antecedent basis.
In claim 6, the language “substantially perpendicular the upper electrode” is grammatically incorrect.
In claim 10, “batch” antenna should be “patch antenna”. The language “within the central region” lacks a proper antecedent basis.
In claim 20 “the gain” lacks a proper antecedent basis. The scope of “a parasitically coupled structure” is indefinite since the metes and bounds of the subject matter are not clearly and distinctly defined in the claim.  The Supreme Court has recognized the importance in McCarty v. Lehigh Val. R. Co., 160 U.S. 110 (1895). The Supreme Court in McCarty explained that starting to limit claims by including elements not mentioned in the claims would create a slippery slope effect where it would be hard to know where to stop. Id. at 116. See also Winans v. Denmead, 56 U.S. 330, 343 (1853) (discussing how it is unnecessary for patent practitioners to add statements specifying that the claims extend "to the thing patented, however [varied] its form or proportions" because patent law interprets claims like so without these words).2010] 135).
Claims 21-23 are misdescriptive and fail to clearly and distinctly define the subject matter.  The claim 20 is directed to a method for reducing gain of an antenna.  However, there are no further steps of a method or process in the remaining claims since each of claims 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 20-21 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Poilasne (7,132,989).
Poilasne (7,132,989) discloses a method to reduce gain of an antenna, wherein the antenna may be a patch antenna, by placing a null in the direction of a jammer, see for example claim 12.
Claims 1-5 and 20-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DeSantis et al (4,316,194).
DeSantis et al disclose an antenna structure, intended for use with GPS (1:20+) comprising a patch antenna of circular or square form (4:21+, FIGs. 1 and 4) and which is formed on a dielectric plate positioned on a ground plane (2:17+).  It is possible to broaden the impedance bandwidth of the patch antennas by adding a parasite patch above the driven patches or patch (see FIG. 5). Successful broadbanding is accomplished using a parasite patch on a teflon spacer. By varying the spacing of the parasite, useful operation can be obtained at two distinct frequencies, separated by as much as 30% of the active patch resonant frequency. Note that a wide variety of configurations are possible using a single parasite element per patch. When several parasites are used, the antenna pattern becomes more directive (4:47).  By properly spacing the parasite element(s), distinct resonances can be created at frequencies such as 1.2 GHz and 1.5 GHz, i.e. conventional GNSS frequency bands. Thus, DeSantis et al disclose the use of a plurality of parasitic elements separated from the ground plane and parallel to the patch antenna for providing a more directive antenna gain, i.e. increased gain at zenith and reduced gain at lower elevations, and multiple frequency bands. As the design and structure of the spacing is described by De Santis et al for effecting desired operating conditions, the intended results are anticipated.
Claims 1-5, 10-15, and 20-23 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Croq (5,497,164).
Croq (5,497,164) discloses a multilayer radiating structure seeking to provide simultaneously high gain, very wide bandwidth, control of polarization purity, and control of the radiation characteristics, comprising an antenna formed by patch antenna E atop a dielectric layer D1 and a ground plane M below the dielectric layer and spaced from the patch antenna E and further comprising a first plurality of resonators, for example R as multiple layers of each type are disclosed, and a second plurality of resonators, for example R1-R6 and P1-P6.  Coupling between elements of different levels is a function of the overlap between elements in adjacent levels (as can be seen in FIG. 9), and of the dielectric thickness (H1, H2) between elements, and also on the dielectric constant of each substrate (D1, D2, D3, . . . ).  On each of the plurality of substrates stacked thereon (D2, D3) there are multi-element resonators taking up an area on each substrate that increases with the position of the substrate within the structure along the normal direction of radiation from the antenna. The invention may also make use of four or even five or more substrates in building up a radiating structure that has a radiating aperture that is even larger. An increase in directivity inherently reduces the gain in other directions as shown in FIG. 13 for example.  The improvement in bandwidth inherently means that the antenna is operable at a greater range of frequencies.  As exemplified in FIG. 12, various levels may comprise a centrally located resonator R surrounded by resonators in the form of a ring surrounding the central resonator.
Claims 1-9 and 20-22 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Aikawa et al (WO03041222).
Aikawa et al (WO03041222) teach an antenna system for improving the directivity and gain of the antenna in a compact form that has a multilayer structure of a ground conductive sheet 1, a feeding element 2 of a metal sheet disposed above the ground conductive sheet by a .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-9 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Croq (5,497,164) in view of Aikawa et al (WO03041222).
Croq teach the subject matter substantially as claimed as previously set forth but do not specify the structural assembly specifics of the central support or the outer support posts.
Aikawa et al show conventional manners of assembling the patch antenna elements and parasitic patches to form an integrated structure, the typical manneres shown in FIGs. 17-19. It would have been obvious to one having ordinary skill in the art to modify Croq et al with the teachings of Aikawa et al to select from a number of conventional structures to form the antenna system since choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success is an exemplary rationale that supports a conclusion of obviousness, see KSR Int' l Co. v. Teleflex Inc.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Anguera et al (7,202,818) disclose a multi-frequency antenna comprising a patch element and a plurality of parasitic patches, which can be printed over dielectric substrates, and a ground plane 4 below the patch element, wherein the plurality of parasitic patches are disposed a predetermined separation from the ground plane and parallel to the patch element.
Schadler (20080036665) discloses and antenna system wherein a patch 12 is associated with a parasitic element 20, located on the propagation axis 14 in the direction of propagation, 
Seki et al (7,812,767) disclose an antenna device for increasing gain which includes a multilayer dielectric substrate composed of a combination of a plurality of dielectric layers, wherein a feeding antenna is provided in a lower layer of the multilayer substrate, a reflective metal plate is provided above the feeding antenna, and circular or rectangular metal loops are arranged so as to be of increasing diameter from lower layers toward upper layers in the plurality of dielectric layers.
Astakhov et al (20160020521) and Tatarnikov et al (20180166773) each conventional GNSS antennas for reducing the effects of jammers, multipath and interference.

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY C ISSING whose telephone number is (571)272-6973. The examiner can normally be reached Mon-Thurs 6:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on 571 272 6878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GREGORY C. ISSING
Primary Examiner
Art Unit 3646



/Gregory C. Issing/Primary Examiner, Art Unit 3646